I find it patently offensive to find appellant had no expectation of punishment when he deliberately assaulted a fellow employee. It is true that the union would not necessarily be in contempt for an unauthorized act of one of its officers, but the trial court properly found Ryan was accountable for his own acts. It is indulging in fiction to suggest Ryan was not well aware that his conduct not only violated Ohio law but the order of the court as well. The opinion of the majority *Page 846 
effectually denies the trial court the ability to enforce orders of the court. We should not grant our imprimatur to those who flagrantly violate an order designed to keep the peace during the turmoil of a strike, simply because the violator is a member of the striking union, and the Ohio Supreme Court has so held, recently, in Midland Steel Prods. Co. v. U.A.W. Local 486
(1991), 61 Ohio St.3d 121, 573 N.E.2d 98. Midland is on point with similar facts. The trial court was correct, and I would affirm.